In an action to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Nassau County (Adams, J.), dated November 9, 1999, which granted the plaintiffs’ motion to dismiss the first affirmative defense based on the Statute of Limitations, and denied their cross motion to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contention, the applicable Statute of Limitations (see, Santulli v Englert, Reilly & McHugh, 78 NY2d 700) was tolled as a result of the defendants’ continuous representation of the plaintiffs (see, Fourth Ocean Putnam Corp. v Gencorelli, 200 AD2d 711; Fourth Ocean Putnam Corp. v Suburbia Fed. Sav. & Loan Assn., 124 AD2d 550). The defendants’ legal services were related to the matter from which the malpractice claim arose (see, Weiss v Manfredi, 83 NY2d 974; Glamm v Allen, 57 NY2d 87; Lee v Smith, 272 AD2d 526; Luk Lamellen U. Kupplungbau GmbH v Lerner, 166 AD2d 505). O’Brien, J. P., Santucci, H. Miller and Schmidt, JJ., concur.